Action by appellees against appellants, for restraining order and for damages by reason of the alleged wrongful discharge into a natural watercourse, by overflows of mineral and salt waters from certain oil wells of appellants on to the lands of appellee, resulting in alleged damages to the appellee.
Appellants' demurrer to the complaint was overruled. Answer in denial and a second paragraph which is not set out, nor given any consideration.
The cause was tried by the court without a jury, and the court found for appellees, assessing their damages at $300. After appellants' motion for a new trial was overruled, this appeal, appellants assigning as error the action of the court in overruling their demurrer to the complaint and in overruling their motion for a new trial.
The averments of the complaint herein are substantially the same as in Tichenor v. Witherspoon (1927), 87 Ind. App. 79, 158 N.E. 515, and appellees say that the action arises out of the same facts. This statement is not controverted by appellants. On the authority of that case, we hold that the court did not err in overruling appellants' demurrer to the complaint, nor in overruling appellants' motion for a new trial, the finding as to damages herein being well within the amount proved by the evidence.
Affirmed. *Page 713